STATE OF VERMONT
                  SUPERIOR COURT — ENVIRONMENTAL DIVISION

                                                  }
In re Bessette & Mayo Construction Permit         }        Docket No. 16-1-10 Vtec
                                                  }      (Appeal from Berkshire DRB)
                                                  }


                                       Judgment Order

        This matter was scheduled today for a merits hearing before the undersigned, presiding at
the Franklin Superior Court – Civil Division. Prior to the hearing, the Court conducted a site
visit with the parties at the project site. Present at the site visit were the original Applicant,
Harvey Mayo, his successor applicants, Brenda and Richard Bessette, Appellant Andrew O’Hazo
(joined by his wife, who is not a party to this appeal), Anthony Lussier (a neighbor who also is
not a party to this appeal), and the Town of Berkshire Town Clerk and Zoning Administrator.
        During the site visit, Mr. and Mrs. Bessette advised that their son and daughter-in-law
had submitted a revised application for a zoning permit, supported by a site plan that included a
permanent residence and garage structures, and that no member of the Bessette Family intended
to pursue the original application for a permit to construct a temporary Quonset garage on the
former Mayo property. The Bessettes advised that they wished to withdraw the prior application
and pursue the new application, on behalf of their son and daughter-in-law. Mr. Mayo, as the
original applicant, advised that he concurred with the Bessettes; Mr. O’Hazo, after an
explanation by the undersigned of the procedural consequences in this appeal, did not offer an
objection to the Bessettes’ withdrawal of the application.
       The Court convened the merits hearing thereafter and, pursuant to the parties’
explanations, which the Court referenced on the record, does hereby accept the Applicants’
withdrawal of the application currently pending before the Court. As a consequence of such
withdrawal, the Court does hereby render the permit issued by the Berkshire Zoning
Administrator on August 10, 2009 and the Town of Berkshire Development Review Board
(“DRB”) Decision of December 21, 2009 NULL AND VOID and of no further force or effect.
       The parties pledged to review the Bessettes’ revised zoning permit application, now
pending on appeal before the DRB, and to use best efforts to attempt to reach a compromise and
agreement upon such application. The Court applauds the parties’ pledged efforts and wishes
them the best of luck.
       This completes the current proceedings in this Court concerning this appeal.

       Done at Berlin, Vermont this 20th day of October 2010.



                                             ______________________________________
                                                   Thomas S. Durkin, Judge